FILED
                            NOT FOR PUBLICATION                              JUN 3 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RICHARD A. SCHOENFELD,                           No. 09-55025

               Petitioner - Appellant,           D.C. No. 2:06-cv-00122-VBF

  v.
                                                 MEMORANDUM *
JOHN MARSHALL, Warden,

               Respondent - Appellee.



                   Appeal from the United States District Court
                        for the Central District of California
                  Valerie Baker Fairbank, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       California state prisoner Richard A. Schoenfeld appeals from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

       Schoenfeld contends that the Board’s 2003 decision to deny him parole was

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
not supported by “some evidence” and therefore violated his due process rights.

The only federal right at issue in the parole context is procedural, and the only

proper inquiry is what process the inmate received, not whether the state court

decided the case correctly. See Swarthout v. Cooke, 131 S. Ct. 859, 863 (2011)

(per curiam). Because Schoenfeld raises no procedural challenges, we affirm.

      AFFIRMED.




                                           2                                    09-55025